Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4 and 19-23, drawn to a method for separating N-acetylglucosamine containing oligosaccharide from a fermentation broth wherein the separation comprises the steps of treating an aqueous medium with an ion exchange resin.
Group II, claims 6-10, 12-15, and 17-18, drawn to a method for separating an N-acetylglucosamine containing neutral oligosaccharide from a fermentation broth comprising the steps of i) ultrafiltration, ii) nanofiltration, iii) treatment with an ion exchange resin, and or chromatography.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a method for separating N-acetylglucosamine containing neutral oligosaccharide from a solution comprising an ion-exchange step, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2015/032413 A1, which teaches a method for producing a glycosylated fucosyl, sialyl or N-acetyl- glucosaminyl lactose .
During a telephone conversation with Thomas Campbell on 2/19/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4, and 19-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
Claim Objections
Claim 23 is objected to because of the following informalities: the abbreviations “LNT” and “LNnT” should be clearly written out at first occurrence in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dekany (WO 2015/032413), in view of Gori (WO 2012/034996), in view of Choudhary (US PG Pub 2016/0199784).
With respect to Claims 1 and 2, Dekany teaches a method for producing oligosaccharides, particularly human milk  oligosaccharides (HMO), including N-acetylyglucosaminylated lactose (Table 1, page 3 lines 1-12) which is separated  from culture medium or fermentation broth, a method for separating an N-acetylglucosamine containing neutral oligosaccharide, from dissolved inorganic and organic salts, acids and bases in an aqueous medium from a fermentation or enzymatic process (page 3 lines 1-10, 18-27, page 8 lines 9-20), the fermentation broth is filtered and contacted with cationic and anionic ion exchange resins to remove proteins and ionic compounds (page 10 lines 6-9), example purification including passing through a H+ form ion exchange column acidified to a pH of 3 (implying a strong cation), followed by a free base form anion exchange column, comprising the step of treating said aqueous medium with a strong cation exchange resin in H+-form and a weak anion exchange resin in free base form wherein the treatment with a strong cation exchange resin in H+-form is directly followed by a treatment with a weak anion exchange resin in free base form (page 12 line 32 – page 13 line 7),.
Alternatively, Gori teaches production by fermentation of a polysaccharide, useful as a precursor for the oligosaccharides in human milk (page 1 lines 1-22), purified by ultrafiltration followed by deionization with a strong cationic and weak anionic exchange resins in series (page 12 lines 15-17, page 18 lines 1-2). It would have been obvious to one or ordinary skill in the art to optimize choice of strong cation exchange resin as in Gori, as according to Choudhary, which teaches the separation and purification of biomolecules ([0019]), including whey/milk ([0010]), oligosaccharides ([0023]), and lactoferrin, a component of human milk ([0015]), the choice of strong versus weak exchange resins in order to optimize the ion exchange capacity based on the pH range (Choudhary [0139]).
With respect to Claim 3, the method according to Claim 1 is taught above. Dekany teaches a process which does not comprise electrodialysis. 
With respect to Claim 19, the method according to Claim 1 is taught above. Dekany teaches the N-acetylglucosamine containing neutral oligosaccharide is an N-acetylglucosamine containing neutral human milk oligosaccharide (Dekany Table 1, page 3 lines 1-12).  
With respect to Claim 20, the method according to Claim 19 is taught above. Dekany teaches culturing, in an initial cultrure containing lactose as an initial acceptor, a genetically modified cell that encodes a β 1,3-N-acetylglucosaminyl transferase capable of N-acetyl-glucosaminylating said lactose acceptor, and separating, advantageously lacto-N-triose (Dekany page 3 lines 1-26), culturing or fermenting the genetically modified cell, exogenous N-acetyl-glucosaminly lactose trisaccharide in internalized in the cell, the N-acetylglucosamine containing neutral human milk oligosaccharide is produced by culturing a genetically modified microorganism capable of producing said oligosaccharide from an internalized lactose (Dekany page 7 lines 17-25).
With respect to Claim 21, the method according to Claim 20 is taught above. Dekany teaches Lactose permease (LacY) has specificity towards galactose and simple galactosyl disaccharides like lactose, the specificity can be altered by mutation means of known recombinant techniques, -Y+ E.coli cells capable of performing glycosylation on the precursor (page 8 line 31-35, page 7 lines 6-11, page 9 line 9), the genetically modified microorganism is an E. coli of LacY+ phenotype. 
With respect to Claim 22, the method according to Claim 20 is taught above. Dekany teaches the E. coli comprises a recombinant β 1,3-N-acetylglucosaminyl transferase (Dekany page 3 lines 1-26, page 7 lines 17-25).
With respect to Claim 23, the method according to Claim 19 is taught above. Dekany teaches the N-acetylglucosamine containing neutral human milk oligosaccharide is lacto-N-triose II, LNT or LNnT (page 3 lines 1-12).

 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dekany (WO 2015/032413), in view of Gori (WO 2012/034996), in view of Choudhary (US PG Pub 2016/0199784), in view of Defrees (WO 98/15581).
With respect to Claim 4, the method according to Claim 1 is taught above. Dekany teaches the solution is filtered before contacting with the ion exchange resins (page 10 lines 5-9), but is silent on the type of filtration. Defrees teaches a purification of carbohydrates, specifically including lacto-N-neotetraose (LNnT) (page 3 lines 10-21), comprising ultrafiltration followed by nanofiltration (page 4 lines 2-8, Example 5) the method comprises ultrafiltration and nanofiltration, and the purification methods can be used in combination with an ion exchange resin to remove ions, either before or after nanofiltration, or both before and after filtration (page 14, lines 7-32), wherein the treatment with a strong cation exchange resin in H+-form and a weak anion exchange resin in free base form is preceded by ultrafiltration followed by nanofiltration (page 14, lines 7-32). It would have been obvious to one of skill in the art to incorporate the ultrafiltration followed by nanofiltration of Defrees as the filtration of Dekany, as according to Defrees, the purification methods are particularly useful for purifying oligosaccharides that have been prepared using enzymatic synthesis, and when using glycosyltransferases it is desirable to purify the oligosaccharide from the enzymes and other reactants (page 14, lines 24-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
/BRADLEY R SPIES/Primary Examiner, Art Unit 1777